Mr. Justice Barnes dissenting: I cannot concur in the foregoing opinion. It is sufficient to follow the language of the statute provided it describes a crime. So far as the information employs the language of the statute, it does not describe a crime. The Motor Vehicle Act prohibits three things,—(1) driving such vehicle at a speed greater than is reasonable and proper having regard to the traffic and the use of the way, (2) driving at a speed so as to endanger the life or limb of any person, and (3) driving at a speed so as to injure the property of any person. The act makes certain specified circumstances a prima facie violation thereof, but neither these nor any other are alleged in the information, which leaves facts “necessary to be averred to be derived by inference from an allegation of a mere conclusion of law.” Gunning v. People, 189 Ill. 165. Section 6 of division XI of the Criminal Code does not dispense with the rule requiring necessary facts to be pleaded with reasonable certainty. (Id.) The information avers no facts with regard to the traffic or use of the way from which the inference may be drawn that the speed was unreasonable; nor does it allege that the life or limb of any particular person or persons was endangered, or any state of facts from which that might be inferred; nor does it state that any particular property was injured. It is also bad because it pleads in the alternative the several offenses prohibited. Bishop on Criminal Procedure, vol. 1, secs. 326, 585.